Exhibit 10.3

TRANSITION AND CONSULTING AGREEMENT

THIS AGREEMENT is made as of July 19, 2016, by and between Juniper
Pharmaceuticals, Inc., a Delaware corporation (the “Company”), and Frank C.
Condella, Jr. (the “Executive”).

WHEREAS, Executive currently serves as the Company’s President and Chief
Executive Officer, as well as a member of the Company’s Board of Directors (the
“Board”);

WHEREAS, the Company and Executive desire to set forth the terms and conditions
of Executive’s retirement from his service as an officer of the Company and
Executive’s role in the transition of his position as an officer of the Company;
and

WHEREAS, Executive has agreed to provide his services to assist the Company in
the transition to a new President and Chief Executive Officer and to continue to
be available to advise and consult as requested by the Company.

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein,
the Company and Executive agree as follows:

1. Executive’s Retirement.

(a) Executive agrees to remain employed as the Company’s President and Chief
Executive Officer until July 31, 2016 (the “Resignation Date”). Effective as of
the Resignation Date, Executive shall be deemed to have resigned his position as
President and Chief Executive Officer but will remain an employee of the Company
and a member of the Board.

(b) Executive agrees to remain an employee of the Company from the Resignation
Date until August 15, 2016 (the “Employment Termination Date”) during such time
period he will be available for in person orientation meetings with the new
Chief Executive Officer (through August 4, 2016) and will be available via email
or phone as needed (after August 4 and until August 15, 2016.)

(c) From the Employment Termination Date through the end of the Consulting
Period (as described in Section 5 of this Agreement), Executive shall serve as a
consultant to the Company on the terms set forth in Section 5 of this Agreement.

(d) Notwithstanding the foregoing, nothing in this Agreement changes the “at
will” nature of Executive’s employment with the Company prior to the Employment
Termination Date.

2. Compensation Through Employment Termination Date. If Executive does not
voluntarily terminate his employment prior to the Employment Terminations Date,
Executive shall receive the following compensation up to the Employment
Termination Date:

(a) Executive’s current base salary, which remain the same as it is as of the
date of this agreement, through and including the Employment Termination Date.

(b) Executive shall continue to receive the employee benefits he currently
receives.



--------------------------------------------------------------------------------

(c) Executive is eligible to receive a pro rata bonus payment under the terms
approved in the Company’s 2016 Executive Bonus Plan. The pro rata bonus payment,
if any, will be calculated for the period between January 1,2016 to July 31,
2016. Executive’s current base salary shall be used in calculating the pro rata
bonus. The pro rata bonus payment, if any, shall be paid to Executive at the
same time as it would be paid to other executives of the Company.

3. Post Employment Termination Date. In connection with Executive’s Employment
Termination Date and, with respect to any of the following compensation and
benefits to which Executive is not currently entitled or that are not required
by law, subject to Executive signing and letting become effective a general
release of claims in the form attached hereto as Exhibit A (the “Release”)
within the period of time specified therein:

(a) On the Employment Termination Date, the Company shall pay Executive his
unpaid base salary through the Employment Termination Date plus any accrued and
unused vacation pay. The Company shall reimburse Executive for his business
expenses incurred prior to the Employment Termination Date in accordance with
Company policies.

(b) On the Employment Termination Date, Executive’s participation in any Company
employee benefit plans or programs (including without limitation any matching
contributions under the Company’s 401(k) plan, life insurance premium programs
and other medical programs and any car allowance or other personal benefits and
perquisites) shall cease. Executive is eligible to elect benefits under the
Consolidated Omnibus Budget Reconciliation Act (“COBRA”) effective August 16,
2016. For the avoidance of doubt, Executive shall not be eligible for severance
benefits under any Company plan.

(c) Attached hereto as Exhibit B is a list of Executive’s outstanding stock
options as of the date hereof. Executive agrees that Exhibit B is a correct and
complete list of his outstanding stock options on the date of this Agreement. No
changes shall be made to the terms of the existing stock options as set forth in
the applicable award agreements. Vesting of the outstanding stock options shall
continue so long as Executive is a service provider to the Company, which
includes his service to the Company as a member of the Board or as a consultant.

(d) Executive agrees to cooperate with the Company in connection with any
litigation, whether pending as of the Employment Termination Date or future
litigation, as reasonably requested by the Company, at no cost or expense to
Executive. The Company will reimburse Executive for reasonable expenses incurred
by him in connection with providing such assistance, within thirty (30) days of
the submission of the appropriate documentation to the Company.

4. Continuation as a Director on Company Board.

(a) Executive agrees to stand for reelection at 2016 Annual Meeting of
Stockholders of the Company on Wednesday, July 27, 2016 and serve as a director
if reelected.

(b) If reelected as a director, Executive shall receive the same cash and equity
compensation paid to all non-executive directors as set forth in the Company’s
2016 director compensation program, as such program may be amended from time to
time. Compensation for duties as a director shall be in addition to other
compensation set forth in this Agreement.

 

- 2 -



--------------------------------------------------------------------------------

5. Consulting Agreement.

(a) Beginning immediately on the Employment Termination Date and continuing
through the earlier of (i) February 28, 2017, (ii) the Company’s termination of
the Consulting Period (subject to clause (e) below) or (iii) Executive’s death
or Disability (such applicable period, the “Consulting Period”), Executive,
through Condella & Co., LLC, will be available to provide consulting and
advisory services for five (5) workdays each month as may be reasonably
requested by the Company’s Chief Executive Officer or the Board. Such services
may consist of any matters of concern to the Chief Executive Officer or the
Board consistent with Executive’s prior position with the Company. It is
expected that Executive’s consulting advice primarily shall be provided in
meetings or via telephone discussions with the Company, and Executive shall not
be required to prepare or submit extensive reports or memoranda to the Company
in connection with providing such services. The Company will reasonably take
into consideration Executive’s other business and personal commitments that may
arise during the Consulting Period.

(b) Executive shall be paid a monthly fee of $15,000.00 on the first business
day of each month during the Consulting Period. Executive shall submit monthly
invoices for the services performed and, if requested to do so, shall describe
the services provided during the month.

(c) During the Consulting Period, (i) Executive shall not be an employee of the
Company, (ii) Executive shall be entitled to receive fees for service as a Board
Member, and (iii) Executive shall not be entitled to receive any fringe benefits
or perquisites from the Company except as expressly provided in this Agreement
or pursuant to any separate written agreement with the Company.

(d) During the Consulting Period, the Company shall pay or reimburse Executive
for reasonable out-of-pocket expenses incurred in connection with Executive’s
performance of the Consulting Services, upon presentation of written
documentation thereof in accordance with Company expense reimbursement policies.

(e) In the event of Executive’s material breach of this Agreement, the Company
may terminate the Consulting Period if Executive has not cured such breach
within fifteen (15) days after the Company provides written notice to Executive
of such breach, and upon such termination, the Company shall have no further
obligations under this section 5.

(f) For the purposes of this Agreement, “Disability” is defined as any one or
more of the following: (i) Executive being unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment that can be expected to last for a continuous period of not less than
three (3) months; or (ii) Executive has been determined to be totally disabled
by the Social Security Administration.

(g) During the Consulting Period, Executive will not be an employee of
Company. Accordingly, Company will not withhold or deduct from the compensation
due to the Executive any amounts for federal, state and local taxes, the payment
of which is the sole

 

- 3 -



--------------------------------------------------------------------------------

responsibility of the Executive. At the end of each calendar year during the
Consulting Period, Company will issue to Executive a Form 1099 with respect to
the compensation paid under this Agreement during the Consulting Period.

6. Covenants by Executive. During the Consulting Period, and for twelve (12)
months thereafter, Executive will not, directly or indirectly recruit, solicit
or induce, or attempt to induce, any employee, consultant or vendor of the
Company or its affiliates to terminate employment or any other relationship with
the Company or its applicable affiliate.

8. Assignment. This Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors, heirs (in the case of
Executive) and permitted assigns. This Agreement is personal to Executive and
neither this Agreement nor any rights hereunder may be assigned by Executive. No
rights or obligations of the Company under this Agreement may be assigned or
transferred by the Company except that such rights or obligations may be
assigned or transferred pursuant to a merger or consolidation in which the
Company is not the continuing entity, or pursuant to a sale of all or
substantially all of the assets of the Company, provided that the assignee or
transferee is the successor to all or substantially all of the assets of the
Company and such assignee or transferee assumes the liabilities, obligations and
duties of the Company, as contained in this Agreement, either contractually or
as a matter of law.

9. Arbitration. Any controversy, dispute, or claim between the parties to this
Agreement, including any claim arising out of, in connection with, or in
relation to the formation, interpretation, performance or breach of this
Agreement shall be referred to exclusively by arbitration, before a single
arbitrator, in the City of Commonwealth of Massachusetts, in accordance with the
Commercial Rules of Judicial Arbitration and Mediation Services.

10. Notice. Any notice to either party hereunder shall be in writing, and shall
be deemed to be sufficiently given to or served on such party, for all purposes,
if the same shall be personally delivered to such party, or sent to such party
by registered mail, postage prepaid, at, in the case of the Company, the address
first given above and, in the case of Executive, his principal residence address
as shown in the records of the Company. Notices to the Company shall be
addressed to the General Counsel. Either party hereto may change the address to
which notices are to be sent to such party hereunder by written notice of such
new address given to the other party hereto. Notices shall be deemed given when
received if delivered personally or three days after mailing if mailed as
aforesaid.

11. Governing Law. The validity, construction, interpretation, and
enforceability of this Agreement shall be determined and governed by the laws of
the Commonwealth of Massachusetts without giving effect to the principles of
conflicts of law. For the purpose of litigating any dispute that arises under
this Agreement, the parties hereby consent to exclusive jurisdiction of, and
agree that such litigation shall be conducted in, any state or federal court
located in the Commonwealth of Massachusetts.

12. Tax Withholding. Except as set forth in Section 5(g) of this Agreement, the
Company shall withhold from any payments made to Executive under this Agreement
any amounts determined by the Company to be required to be withheld by
applicable federal, state or local tax law.

 

- 4 -



--------------------------------------------------------------------------------

13. Miscellaneous.

(a) Executive acknowledges that he has received, or had the opportunity to
receive, independent legal advice from legal counsel of his choice prior to
executing this Agreement and that he has not relied on any representations or
statements made by the Company that are not specifically set forth in this
Agreement.

(b) This Agreement represents the entire understanding of the parties hereto
with respect to the matters set forth herein and supersedes any prior
understandings or agreements between the parties with respect thereto. The terms
and provisions of this Agreement may not be modified or amended except in a
writing signed by both parties. If any provision of this Agreement shall be
judicially determined to be invalid, illegal or unenforceable, the validity,
legality and enforceability of the remaining provisions shall not in any way be
affected or impaired thereby.

(c) No waiver by either party of any breach by the other party of any condition
or provision contained in this Agreement to be fulfilled or performed by such
other party shall be deemed a waiver of a similar or dissimilar condition or
provision at the same or any prior or subsequent time. Except to the extent
otherwise specifically provided herein, any waiver must be in writing and signed
by Executive and, on behalf of the Company, by the Company’s Chairman (except
that after the Resignation Date, such waiver may be signed by the Chief
Executive Officer or another authorized officer of the Company determined by the
Board), as the case may be.

14. Section 409A of the Internal Revenue Code of 1986 (the “Code”).

(a) It is the intent of this Agreement to comply with the requirements of
Section 409A of the Code so that none of the payments and benefits to be
provided hereunder will be subject to the additional tax imposed under
Section 409A of the Code, and any ambiguities herein will be interpreted to so
comply. Each payment and benefit payable under this Agreement is intended to
constitute separate payments for purposes of Section 1.409A-2(b)(2) of the
Treasury Regulations.

(b) To the extent that any payments or benefits hereunder which provide for
reimbursements of expenses, in-kind benefits or legal fees would be considered
deferred compensation under Section 409A of the Code, such payments shall be
made on or before the last day of the calendar year following the calendar year
in which the relevant expense is incurred, and the amount of reimbursable
expenses or in-kind benefits available during a calendar year may not affect the
amount of reimbursable expenses or in-kind benefits available in any other
calendar year.

[Signature Page Follows]

 

- 5 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned parties have caused this Agreement to be
executed as of the date first set forth above.

 

JUNIPER PHARMACEUTICALS, INC.     EXECUTIVE

/s/ James A. Geraghty

   

/s/ Frank C. Condella, Jr.

Name: James A. Geraghty     Name: Frank C. Condella, Jr. Title: Chairman of the
Board of Directors    

 

- 6 -



--------------------------------------------------------------------------------

EXHIBIT A

Mutual Release of Claims

This Mutual Release of Claims (this “Release”) is entered into in connection
with the Retirement and Consulting Agreement dated July 19, 2016 (the
“Agreement”) between Frank C. Condella, Jr. (“Executive”) and Juniper
Pharmaceuticals, Inc. (the “Company”).

1. Except for “Reserved Matters any and all Claims (as defined below), which
Executive may have against Company (as defined below) and which Company may have
against Executive arising out of Executive’s employment with Company or the
termination of that employment, are fully and completely settled, and all
liability or potential liability arising out of any such Claim is hereby
released. “Claims,” as used in this Release, shall include but not be limited to
those based upon or arising out of any alleged violation of Executive’s civil
rights, wrongful discharge, breach of contract, tort, common law, statutory and
constitutional claims, or any state, local or federal statute (including, but
not limited to, the Americans with Disabilities Act; Title VII of the Civil
Rights Act of 1964, as amended; the Fair Labor Standards Act; the Age
Discrimination in Employment Act of 1967; the Older Workers Benefit Protection
Act; the Employee Retirement Income Security Act; the Sarbanes-Oxley Act of
2002; the Family and Medical Leave Act; and any other law prohibiting race, sex,
sexual orientation, age, national origin, religion, disability, or
discrimination or harassment. “Company” as used in this Release, shall include,
in addition to the Company, any predecessor, successor, parent, subsidiary or
affiliate of the Juniper Pharmaceuticals, Inc. or any officer, director,
employee, shareholder or affiliate of it, including any attorneys, advisors, or
authorized agents thereof.

“Reserved Matters” shall mean (a) claims arising out of the promises contained
in the Agreement, (b) all rights to indemnification and advancement of defense
costs and expenses arising as a consequence of Executive’s prior or future
service as an officer or director of the Company or any affiliate thereof, and
(c) payment of accrued and unpaid salary, compensation, unused vacation time,
and expense reimbursement.

2. Each party acknowledges that it is its intention to fully and finally resolve
and release the other party for any and all Claims, known or unknown, which may
exist against the other party and recognizes that it may later discover facts in
addition to or different from those which it now knows or believes to be
true. Notwithstanding the foregoing, Company does not release Executive from any
unknown Claims relating to any intentional misconduct constituting fraud,
misappropriation of trade secrets, embezzlement or other intentionally unlawful
conduct.

3. In addition to the release set forth above, Executive voluntarily and
knowingly waives all rights or claims arising under the Federal Age
Discrimination in Employment Act (the “ADEA”). This waiver is given only in
exchange for consideration set forth in the Agreement that is in addition to
anything of value to which Executive is entitled. This waiver does not waive
rights or claims that may arise under the ADEA after the date of execution of
this Release. Executive acknowledges that:

(a) this Release is written in a manner calculated to be understood by
Executive,

(b) Executive has been advised in writing to consult with an attorney before
executing this Release,



--------------------------------------------------------------------------------

(c) Executive is being given a period of twenty-one (21) days within which to
consider this Release, and

(d) to the extent Executive executes this Release before the expiration of the
twenty-one (21)-day period, Executive does so knowingly and voluntarily.

Executive will have the right to cancel and revoke this Release during a period
of seven (7) days following his execution of it. In order to cancel and revoke
this Release, Executive must deliver to Company, prior to the expiration of the
seven (7)-day period, a written notice of cancellation and revocation.
Notwithstanding anything to the contrary in this Release, any rights to
indemnification for third-party claims to which Executive is entitled in his
capacity as an officer or director of Company shall be unaffected by this
Release.

Executive understands and agrees that to the fullest extent permitted by law,
Executive is precluded from filing or pursuing any legal claim of any kind
against Company at any time in the future, in any federal, state or municipal
court, administrative agency or other tribunal, arising out of any of the claims
that Executive has waived by virtue of executing this Release. Executive agrees
not to file or pursue any such legal claims.

 

JUNIPER PHARMACEUTICALS, INC.     EXECUTIVE

/s/ James A. Geraghty

   

/s/ Frank C. Condella, Jr.

Name: James A. Geraghty     Name: Frank C. Condella, Jr. Title: Chairman of the
Board of Directors    

 

- 8 -



--------------------------------------------------------------------------------

EXHIBIT B

Stock Options Held by Executive

 

Option Grant

Date

   # Exercisable
Options      #
Unexercisable
Options      Option
Exercise
Price      Option
Expiration
Date

12/11/2009

     12,500          $     6.96       12/11/2016

9/15/2010

     43,748          $     8.56       9/15/2017

2/7/2011

     39,374          $   20.72       2/7/2018

2/29/2012

     29,530         9,844      $     5.28       2/29/2019

3/1/2013

     9,375         18,750      $     4.96       3/1/2020

3/10/2014

     10,000         30,000      $     7.05       3/10/2021

2/11/2015

     7,500        32,500      $     5.56       2/11/2022

2/19/2016

     110,000         110,000      $     7.82      2/19/2023

 

- 9 -